Citation Nr: 1138765	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  03-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent of post-operative residuals of a herniated nucleus pulposus.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active military duty from April 1940 to August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) based on his service-connected low back disorder.  Specifically, the Veteran submitted a claim of entitlement to TDIU in January 2011, wherein he indicated that he had not been employed since 1986.  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.



REMAND

A.  Back and Bilateral Lower Extremity Radiculopathy

In May 2010, the Board remanded the Veteran's claim of entitlement to a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulpous for (1) further development; (2) consideration of evidence that was submitted following the Board's January 2006 decision, but RO jurisdiction was not waived; and (3) for contemporaneous adjudication of associated claims.  

With respect to further development, the Board directed the RO to request the Veteran to submit or identify additional relevant evidence in support of his claim.  Further, the Board directed the RO to afford the Veteran a VA examination in order to obtain more recent findings as to the severity of his back condition.  In May 2010, the RO sent the Veteran a letter requesting that he submit or identify any relevant evidence not already associated with his claims file.  The Veteran was also afforded a VA examination in September 2010, which the RO deemed inadequate for rating purposes.  The Veteran was scheduled for and underwent another VA examination in October 2010.

In a July 2011 supplemental statement of the case, the Veteran's claim of entitlement to a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulpous was readjudicated, wherein all relevant evidence was considered, including the evidence submitted subsequent to the Board's January 2006 decision. 

In the May 2010 remand, the Board found that, although the Veteran did not perfect an appeal of the evaluation assigned to his service-connected left lower extremity radiculopathy, 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2011), directed VA to separately assess any objective neurological abnormalities associated with certain back disabilities under the appropriate diagnostic code.  At the time of the May 2010 remand, the Veteran's left lower extremity radiculopathy was the only neurological disability associated with his post-operative residuals of a herniated nucleus pulpous.  Consequently, the Board found that readjudication of the Veteran's of claim of entitlement to a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulpous necessarily included re-evaluation of the Veteran's service-connected left lower extremity radiculopathy.  

In a July 2011 rating decision, service connection was granted for right lower extremity radiculopathy and a 10 percent rating was assigned thereto, effective September 10, 2010.  However, in the July 2011 supplemental statement of the case, the RO did not assess the severity of the Veteran's service-connected left or right lower extremity radiculopathy.  Accordingly, the Board finds that that the RO did not substantially comply with the directives of the May 2010 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, and in the interest of fairness and due process, the Board finds that a remand is necessary in order for the RO to take corrective actions.

B.  TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the increased rating for his service-connected low back disorder.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased rating for his low back disorder, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

2.  The RO must then have the Veteran undergo the appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examination must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claims on appeal, including, but not limited to, claims of entitlement to increased ratings for the Veteran's service-connected neurological disability associated with his post-operative residuals of a herniated nucleus pulpous, and TDIU.  If, in the course of readjudicating this claim, the RO finds that the Veteran still does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

